Martin, J.
I concur in this opinion.
Mathews, J.
So do I.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court should be annulled, avoided and reversed, and that the plaintiffs, Antoine Chesneau, do recover of the defendant, the one-third of the lot claimed in the petition; and that this cause be remanded, with directions to the parish judge to permit the parties to proceed in due course of law, to establish the value of the improvements made on the lot of ground sued for, and by whom they were placed there, and that the defendant and appellees pay the costs of this appeal.